In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
JOSEPH CORONA,           *                           No. 13-1019V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: November 10, 2015
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
********************

F. John Caldwell, Jr., Maglio, Christopher & Toale, PA, Sarasota, FL, for
Petitioner;
Justine Walters, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On November 9, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $23,006.35, an amount to which respondent does not object.
The Court awards this amount.

       On December 26, 2013, Joseph Corona filed a petition for compensation
alleging that the Tetanus-Diphtheria-acellular Pertussis (“Tdap”) vaccine, which he
received on April 4, 2012, caused him to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner received compensation based upon the parties’ stipulation. Decision,

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
issued Apr. 15, 2015. Because petitioner received compensation, he is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $23,006.35 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner has filed a statement indicating
that while represented by Maglio, Christopher & Toale, PA Law Firm, he did not
incur costs related to the litigation of this matter. Respondent has no objection to
the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $23,006.35 in the form of a check made payable to
        petitioner and petitioner’s attorney, F. John Caldwell, Jr., of the
        law firm Maglio, Christopher, & Toale, for attorneys’ fees and
        other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2